DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/10/2022 has been entered.
 
Response to Amendment
This action is in response to the remarks filed on 6/10/2022. The amendments filed on 10/26/2021 have been entered. Accordingly, claims 1-5, 7-8, 10-12 remain pending. Claims 6 and 9 were previously cancelled from consideration.
The objection of claims 1 and 11 because of the minor informalities have been withdrawn in light of the applicant’s amendments.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:
Claims 1 and 11 recite the limitation of “such that” which should rather recite more positive limitation (e.g. where).
Claim 11recites the limitation of “probe” in line 23 which it is believed to be rather “transducer” do to the antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kruger (WO2015034879, 2015-03-12, please note that the citations below are from US20160192843), (hereinafter “Kruger”) in view of Robert (US20130217995A1).
Regarding the claim 1, Kruger teaches subject information acquisition apparatus (photoacoustic apparatus as seen in abst, figs. 1, 7 and 8 as well as the associated pars.) comprising: 
a light irradiation unit configured to irradiate a subject with light (“an object is irradiated with light generated from the light source” [0006]); 
a probe configured to receive detect an acoustic wave generated in the subject due to irradiation with the light and output a reception signal (“a plurality of transducers configured to detect acoustic waves and output electric signals, the acoustic waves being generated” [0006]); 
a moving unit configured to change a location of the probe with respect to the subject in a circulating manner in a circulating path a plurality of times (“a plurality of transducers configured to detect acoustic waves and output electric signals, the acoustic waves being generated” [0006]) in common circulating path a plurality of times (e.g. see [0059]; “FIG. 3-4 [re-produced below] illustrate an exemplary movement path of the support member” [0010]-[0011]; “shown in FIG. 3 in which the radius changes with time and a movement path such as that shown in FIG. 4 including a plurality of concentric circles with different radii.” [0061]; “the support member 22 is caused to undergo circular movement,” [0063]);
an image processing unit configured to perform image processing including a processing of an image reconstruction to generate photoacoustic image data based on the reception signal and a processing of combining a plurality of pieces of the photoacoustic image data in association with a plurality of locations of the probe to generate a combined volume data (“computing unit configured to acquire object information for each reconstruction position” [0006]; “the computer 19 acquires object information for each reconstruction position in a region subjected to imaging using the electric signals output from the plurality of transducers at the different timings. A reconstruction position where the object information is acquired is a voxel in the case where three-dimensional information is acquired” [0029] also see [0031]-[0035]), in which a number of location is in association with a predetermined combining number (“precisely acquiring object information for each reconstruction position in a region subjected to imaging [0075]. For example, with the number of elements and the number of measurements being the same, as compared to the case of moving a plurality of transducers whose directional axes are parallel to each other, the photoacoustic apparatus according to the present embodiment is capable of acquiring more wave-number information regarding a photoacoustic wave generated at each reconstruction position.” [0076]);
a control unit configured to control the moving unit, the light irradiation unit, and the image processing unit (“the computer 19 sets a movement path of the support member 22 and a light irradiation timing (measurement timing)…as shown in FIG. 5. That is, the computer 19 sets the movement path of the support member 22 and the light irradiation timing” [0074]; “each processing operation performed by the computer 19” [0053]; also see [0033], [0052], [0069]),
wherein the control unit is configured to control the moving unit such that any one of a plurality sets of the locations in association with an event number of irradiations in an (n+1)th circulating round movement is not to be in accordance with any one of the plurality sets of the locations in association with an event number of irradiations in an nth circulating movement with respect to the relative position in an nth circulating round (e.g. see re-produced figs.5 as well as 3-4, 9 and 15 showing the changing the position in n [and the subsequent rounds] in each round “the scanner 21 moves the support member 22, the photoacoustic waves are measured at a plurality of timings.” [0021]; “the photoacoustic waves 16 are received at positions of the plurality of transducers 17 at the timing in which the pulsed light 12 is applied… the timing in which the pulsed light 12 is applied corresponds to the timing in which the photoacoustic waves 16 are measured” [0027]) 
Kruger does not teach changing a location of the probe with respect to the subject in a circulating manner in a common circulating path a plurality of times

However, in the same field of endeavor, Robert teaches photoacoustic imaging is enhanced by scanning (61) the sensor array (10) used in photoacoustic imaging laterally relative to the tissue being imaged, gathering multiple tissue images (70, 71, 72, 73) at multiple relative lateral positions, and generating a photoacoustic image (80) of the tissue by combining the images taken at multiple relative lateral positions (abst). repositioning each of the spaced transducers relative to the tissue by a common displacement distance and direction and repeating the steps of stimulating the tissue, capturing photoacoustically generated acoustic signals where the repositioning and repeating steps create a [common] circular pattern of relative motion between the transducers and tissue (see claims 1 and 21 of Robert). The hemispherical array is rotated about a vertical axis, the light source is pulsed. In this geometry, each element of the detector array “points” toward the center of curvature of the hemisphere. This common point lies at the intersection of rays passing through the centers [0005].
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with circulating manner in a common circulating path as taught by Robert because it would help to form 3D-PAT images to primarily depict blood vessels and tumors ([0003] of Robert).

Regarding the claim 2, Kruger teaches the probe includes a plurality of acoustic wave detection elements each configured to detect the acoustic wave and generate an electrical signal (“plurality of transducers 17 receive the photoacoustic waves 16 and convert them into electric signals” [0025]), and a support member configured to support the plurality of acoustic wave detection elements so that directional axes of the plurality of acoustic wave detection elements concentrate at a predetermined region (“scanner 21 moves the support member 22, the photoacoustic waves are measured at a plurality of timings” [0026], see figs. 1-11 and the associated pars.).

Regarding the claim 3, Kruger teaches the control unit is configured to move the probe so that high resolution regions, defined by the concentration of the directional axes of the plurality of acoustic wave detection elements (“increase the resolution of a region where the directional axes gather. In the description, such a region of high resolution is referred to as a high-resolution region 23. In the present embodiment, the high-resolution region 23 refers to a region that extends from the point of highest resolution to the point at which the resolution is half the highest resolution. Note that as long as the directional axes gather to a specific region” [0046]; “high-resolution regions exist at different positions on the basis of respective measurement timings. As a result, an area of high resolution regions is expanded. In order to reduce variations in the resolution in a region that is subjected to imaging” [0072]), overlap at two consecutive light irradiations (“move the support member 22 so that the plurality of high-resolution regions overlap” [0072]).

Regarding the claim 4, Kruger teaches the movement along the circulating path is made along a circular (e.g. see [0059]; “FIG. 3-4 [re-produced below] illustrate an exemplary movement path of the support member” [0010]-[0011]);

    PNG
    media_image1.png
    240
    196
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    230
    181
    media_image2.png
    Greyscale


Regarding the claim 5, Kruger teaches wherein the circulating path is a circle like shaped path (“FIG. 2 schematically illustrates an exemplary circular movement. Referring to FIG. 2, a point o is a movement plane center 24, a circle represents a movement path of a position of the support member 22, and a point p is a point on the movement path of the position of the support member 22.” [0060]).

Regarding the claim 7, Kruger teaches wherein the subject is irradiated with the light during a first movement along the path differs from the relative position of the probe with respect to the subject when the subject is irradiated with the light during a second movement along the path successively performed after the first movement along the path, wherein the further comprising a signal processing unit is configured to generate image data on the subject by using a plurality of signals based on the acoustic wave detected by the probe at a plurality of positions during the first movement along the circulating path and a plurality of signals based on the acoustic wave detected by the probe at a plurality of positions during the second movement along the circulating path (e.g. see [0059]; “FIG. 3-4 [re-produced below] illustrate an exemplary movement path of the support member” [0010]-[0011] notice that the path differs from each other [e.g. the radius being enlarged with each path]);

    PNG
    media_image1.png
    240
    196
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    230
    181
    media_image2.png
    Greyscale


Regarding the claim 8, Kruger teaches a display control unit configured to display an image based on the image data on a display unit (“computer 19 displays the image data on the display device 20. The image of the object information displayed on the display device 20” [0032]).

Regarding the claim 10, Kruger teaches the light irradiation unit is optically coupled to a light source (see fig. 1, the light source 11 is guided while being processed into a desired light distribution shape by the optical system 13 including).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kruger in view of Robert and Paltauf et al (Artifact removal in photoacoustic section imaging by combining an integrating cylindrical detector with model-based reconstruction, Journal of Biomedical Optics 19(2), 026014 (February 2014), (hereinafter “Paltauf”).
Regarding the claim 11, Kruger teaches subject information acquisition apparatus (photoacoustic apparatus as seen in abst, figs. 1, 7 and 8 as well as the associated pars.) comprising: 
a light irradiation unit optically coupled to a light source (see fig. 1, the light source 11 is guided while being processed into a desired light distribution shape by the optical system 13 including) and configured to irradiate a subject with light (“an object is irradiated with light generated from the light source” [0006]); 
a transducer configured to receive an acoustic wave generated from the subject and output reception signal (“a plurality of transducers configured to detect acoustic waves and output electric signals, the acoustic waves being generated” [0006]); 
a moving unit configured to change a location of the transducer with respect to the subject in a circulating manner along in a circulating path a plurality of times (“a plurality of transducers configured to detect acoustic waves and output electric signals, the acoustic waves being generated” [0006]) in common circulating path a plurality of times (e.g. see [0059]; “FIG. 3-4 [re-produced below] illustrate an exemplary movement path of the support member” [0010]-[0011]; “shown in FIG. 3 in which the radius changes with time and a movement path such as that shown in FIG. 4 including a plurality of concentric circles with different radii.” [0061]; “the support member 22 is caused to undergo circular movement,” [0063]);
an image processing unit configured to perform image processing including a processing of an image reconstruction to generate photoacoustic image data based on the reception signal and a processing of combining a plurality of pieces of the photoacoustic image data in association with a plurality of locations of the probe to generate a combined volume data (“computing unit configured to acquire object information for each reconstruction position” [0006]; “the computer 19 acquires object information for each reconstruction position in a region subjected to imaging using the electric signals output from the plurality of transducers at the different timings. A reconstruction position where the object information is acquired is a voxel in the case where three-dimensional information is acquired” [0029] also see [0031]-[0035]), in which a number of location is in association with a predetermined combining number (“precisely acquiring object information for each reconstruction position in a region subjected to imaging [0075]. For example, with the number of elements and the number of measurements being the same, as compared to the case of moving a plurality of transducers whose directional axes are parallel to each other, the photoacoustic apparatus according to the present embodiment is capable of acquiring more wave-number information regarding a photoacoustic wave generated at each reconstruction position.” [0076]);
a control unit configured to control the moving unit, the light irradiation unit, and the signal processing unit (“the computer 19 sets a movement path of the support member 22 and a light irradiation timing (measurement timing)…as shown in FIG. 5. That is, the computer 19 sets the movement path of the support member 22 and the light irradiation timing” [0074]; “each processing operation performed by the computer 19” [0053]; also see [0033], [0052], [0069]),
wherein the control unit is configured to control the location of the probe such that any one of the plurality sets of the locations in association with an event number of irradiations in an (n+1)th circulating movement is to be different from any one of the plurality sets of the locations in association with an even number of irradiations in an nth circulating round such that , where n is a natural number larger of equal to 1 (e.g. see re-produced figs.5 as well as 3-4, 9 and 15 showing the changing the position in n [and the subsequent rounds] in each round “the scanner 21 moves the support member 22, the photoacoustic waves are measured at a plurality of timings.” [0021]; “the photoacoustic waves 16 are received at positions of the plurality of transducers 17 at the timing in which the pulsed light 12 is applied… the timing in which the pulsed light 12 is applied corresponds to the timing in which the photoacoustic waves 16 are measured” [0027]) 
Kruger does not teach changing a location of the probe with respect to the subject in a circulating manner in a common circulating path a plurality of times; and an artifact component included in the moving image of the subject is going to be reduced.
However, in the same field of endeavor, Robert teaches photoacoustic imaging is enhanced by scanning (61) the sensor array (10) used in photoacoustic imaging laterally relative to the tissue being imaged, gathering multiple tissue images (70, 71, 72, 73) at multiple relative lateral positions, and generating a photoacoustic image (80) of the tissue by combining the images taken at multiple relative lateral positions (abst). repositioning each of the spaced transducers relative to the tissue by a common displacement distance and direction and repeating the steps of stimulating the tissue, capturing photoacoustically generated acoustic signals where the repositioning and repeating steps create a [common] circular pattern of relative motion between the transducers and tissue (see claims 1 and 21 of Robert). The hemispherical array is rotated about a vertical axis, the light source is pulsed. In this geometry, each element of the detector array “points” toward the center of curvature of the hemisphere. This common point lies at the intersection of rays passing through the centers [0005].
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with circulating manner in a common circulating path as taught by Robert because it would help to form 3D-PAT images to primarily depict blood vessels and tumors ([0003] of Robert).

Above combination does not teach an artifact component included in the moving image of the subject is going to be reduced.
However, in the same field of endeavor, Paltauf teaches photoacoustic section imaging reveals optically absorbing structures. It requires measuring acoustic waves excited by absorption with a cylindrical acoustic lens detector rotating around the object. Various artifacts arise, seen as distortions within the imaging slice and cross-talk from neighboring areas of the object. The presented solution aims at avoiding these artifacts by a special design of the sensor and by use of a model based reconstruction algorithm that improves section images by incorporating information from neighboring sections (abst).
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with artifact component included in the moving image of the subject is going to be reduced as taught by Paltauf because it provides a significant reduction of artifacts related to the imperfections of the sensor (abst of Paltauf).

Further, it is also noted that Kruger also teaches generating a plurality pieces of image data of the subject based on a plurality of reception signals from the probe and to generate a plurality pieces of combined image data based on at least two of the plurality pieces of image data (“Due to integration of the incoming acoustic waves over this direction, the recorded signals are related to the Radon transform of the initial pressure distribution in the object” pg. 2 left col. 3rd par.; “To analyze the properties of such an integrating detector, we define a coordinate system relative to the detector and describe its surface as an arrangement of parallel lines, perpendicular to the z axis. For a single line oriented along x direction, the received signal Pϕðy; z; tÞ is the pressure field pϕðx; y; z; tÞ coming from the object, integrated over the coordinate x. Subscript ϕmeans that the object has been rotated by an angle ϕ relative to a reference orientation. For a single line detector, qϕðtÞ is proportional to the energy density projected into the plane perpendicular to the line and integrated over a circle with radius cst around the line position… According to the discrete representation of the source distribution wϕ, the meaning of Wj;l;n is actually the strength of a uniform, spherical voxel located at position ðsl; znÞ in the object rotated by ϕj, which is integrated over an infinite line in direction of the cylindrical detector axis” Pgs. 2-3; “. The combination of a large, integrating cylindrical lens detector and a model-based reconstruction algorithm leads to a significant reduction of artifacts related to the finite size and imperfect focusing capability of the sensor.” Conclusion on pg. 8).

Regarding the claim 12, Kruger teaches the movement along the circulating path is made along a circular (e.g. see [0059]; “FIG. 3-4 [re-produced below] illustrate an exemplary movement path of the support member” [0010]-[0011]);

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Further, the applicant argues that;
Kruger also fails to teach combining a plurality pieces of photoacoustic image data in association with a plurality of locations in the common circulating path, and on the common circulating path, controlling the moving unit such that any one of a plurality sets of the locations in association with an event number of irradiations in an (n+1)th circulating round movement is not to be in accordance with any one of the plurality sets of the locations in association with an event number of irradiations in an nth circulating movement, where n is a natural number larger than or equal to 1.

However, it is noted that these limitations noted by the applicant does not appear to be incorporated in the claims. Especially the combination of limitations of “combining a plurality pieces of photoacoustic image data in association with a plurality of locations in the common circulating path, and on the common circulating path, controlling the moving unit” as argued and presented by the applicant.
It is noted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERKAN AKAR whose telephone number is (571)270-5338. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERKAN AKAR/           Primary Examiner, Art Unit 3793